UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE NOEL VILLALTA TREJO, a/k/a Elmer Rodriguez Vialta,
a/k/a Jose Noel Villailta Trejo, a/k/a Jose Trejo, a/k/a
Cleto Federico Trinin Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:14-cr-00061-TSE-1)


Submitted:   March 3, 2015                 Decided:   March 10, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Gul Raza Gharbieh, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Adam Ptashkin, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose       Noel   Villalta     Trejo    appeals       his     30-month       sentence,

imposed following his guilty plea to unlawful reentry                                       after

removal, in violation of 8 U.S.C. § 1326(a) (2012).                          In light of

Trejo’s     prior      conviction    for     an    aggravated        felony,           he    was

subject to the 20-year statutory maximum set forth in 8 U.S.C.

§ 1326(b) (2012).

     On appeal, Trejo claims that 8 U.S.C. “§ 1326(b) defines a

separate, aggravated offense, and that, because [his] indictment

did not allege a prior conviction, it charged only a violation

of § 1326(a).”           (Appellant’s Br. at 8).                  He therefore argues

that his 30-month sentence exceeds the 2-year statutory maximum

set forth in § 1326(a), in violation of “his due process, grand

jury,     and    jury     trial     rights      under       the     Fifth        and        Sixth

Amendments.”       (Id.).

     This       claim,       as   acknowledged        by     Trejo,         is     squarely

foreclosed       by    the    Supreme      Court’s      decision      in     Almendarez-

Torres v.       United   States,     523    U.S.     224,    226-27     (1998).               See

United States v. McDowell, 745 F.3d 115, 124 (4th Cir. 2014)

(“Almendarez-Torres remains good law, and we may not disregard

it unless and until the Supreme Court holds to the contrary.”),

cert. denied, 135 S. Ct. 942 (2015); United States v. Graham,

711 F.3d 445, 455 (4th Cir.) (“[W]e are bound by Almendarez-



                                            2
Torres unless and until the Supreme Court says otherwise.”),

cert. denied, 134 S. Ct. 449 (2013).

     Accordingly, we affirm the criminal judgment.              We dispense

with oral argument because the facts and legal contentions are

adequately   expressed   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                                   AFFIRMED




                                     3